Citation Nr: 0105791	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date, prior to October 20, 1993, 
for a grant of service connection for bronchial asthma with 
emphysematous changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
March 1948, January 1951 to November 1953 and from June 1956 
to July 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The Board 
in April 1998 held that the veteran had submitted new and 
material evidence to reopen the claim for service connection 
for bronchial asthma.  As a result of this determination, the 
Board remanded the case to the RO for a de novo review.  The 
RO recently returned the case to the Board for appellate 
consideration in the matter of the appropriate effective date 
for service connection.  

The record shows that the RO in August 1999 notified the 
veteran of a decision in July 1999 to grant entitlement to a 
total disability rating based on individual unemployability 
effective from October 20, 1993.  He did not file a notice of 
disagreement with this determination.


FINDINGS OF FACT

1.  The Board in March 1960 denied entitlement to service 
connection for bronchial asthma; the veteran's initial 
application for service connection was received at the RO on 
May 27, 1959.

2.  The Board in May 1989 denied entitlement to service 
connection for a lung disorder.

3.  The Board decision in December 1990 that declined to 
reopen the claim of entitlement to service connection for 
lung disease was affirmed on appeal in May 1992.

4.  The Board in April 1998 found that the new and material 
evidence to reopen included additional service medical 
records, which had been received in July 1995 and were 
pertinent to the issue.

5.  The RO in May 1999 determined that bronchial asthma with 
emphysematous changes had been incurred in service, and that 
the effective date for service connection was October 20, 
1993, the date that the veteran's reopened claim was 
received. 


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for bronchial asthma with emphysematous changes, 
retroactive to May 27, 1959, have been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(c), 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's VA compensation claim received on May 27, 1959 
was supported with service medical records.  The records 
reported his hospitalization from April to July 1957, in 
part, for perennial asthma.  There was a report of medical 
board proceedings in June 1957 that mentioned symptoms since 
reentry into service in June 1956, and a history of asthma 
since 1953 when he was stationed in French Morocco.  The 
summary of hospitalization earlier in April 1957 contained 
the same diagnosis of perennial asthma, and the same 
conclusion that the disorder had existed prior to service.  A 
November 1953 physical examination for separation mentioned 
only nervous indigestion for the past six months in French 
Morocco.  

On a VA examination in 1959 an examiner reported that the 
veteran alleged he had been a chronic bronchial asthmatic for 
years.  The diagnosis was bronchial asthma not found.  

In August 1959 the RO held that the veteran's bronchial 
asthma had had its inception between his second and third 
periods of active service, and did not undergo a permanent 
increase during his last period of active duty.  

The Board in March 1960 affirmed this decision in part, when 
it held that asthma existed prior to the third period of 
service, and was not shown in either the first or second 
period of service.  The Board referred to service medical 
records for the third period of service that included entries 
regarding asthma from mid 1956 through early 1957.  However, 
the Board asked the RO to obtain complete records of the 
veteran's hospitalization from April to July 1957.  In June 
1960 the RO noted that the records were received, and that 
they showed clearly bronchial asthma existed prior to service 
and was not aggravated by military service.  The RO in June 
1960 issued notice of this decision to the veteran and his 
representative. 

The RO in April 1975 denied the veteran's application to 
reopen this claim and advised him by letter of the 
determination.  In seeking to reopen the claim, he wrote that 
he was treated at a military hospital in 1956 after he 
reenlisted.  He had previously submitted a physician's 
statement that recalled symptoms beginning in 1955.  

The veteran was next heard from regarding service connection 
for a lung condition in July 1987, when he added a service 
comrade's recollection of symptoms in mid 1957, recent VA 
records and a statement from another physician.  The RO 
issued notice in August 1988, and thereafter a series of 
evidentiary submissions occurred that the RO felt warranted 
no change in the determination not to reopen the claim.  

The Board in May 1989 found that new and material evidence 
was submitted, but that it did not alter the basis upon which 
the March 1960 Board decision was predicated.  The decision 
in December 1990, wherein the Board concluded the May 1989 
decision was final, and that a new factual basis warranting 
service connection for lung disease was not shown, was 
summarily affirmed on appeal in May 1992.

The record shows that on October 20, 1993 the RO received 
correspondence from the veteran wherein he sought to reopen 
his claim for service connection.  He submitted recent VA 
records with his application, and in February 1994, added 
duplicate service medical records.  The additional service 
medical records received in July 1995 consisted of inpatient 
records from a July 1956 hospitalization for perennial 
asthma.  The allergy consultant noted the veteran's self 
reported history of asthma since 1953 while in Morocco, and 
opined that the asthma apparently began after the veteran 
entered service and was "LOD yes".  

The Board in April 1998 reviewed this evidence, hearing 
testimony and additional VA records.  The Board referred to 
the military allergist's opinion in discussing the new and 
material evidence, as well as to recent medical evidence.  In 
remanding the case to the RO for de novo review, the Board 
asked that a VA pulmonary examiner review service medical 
records and post service medical records and opine as to the 
likelihood that the veteran's bronchial asthma had it origin 
in service or was aggravated during service.  The record 
shows that the RO in May 1999 reviewed the medical opinion, 
and decided that service connection should be granted based 
on service incurrence for bronchial asthma with emphysematous 
changes.  The RO determined that the effective date should be 
October 20, 1993, the date that the RO received the veteran's 
application to reopen the claim.   


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A) provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  See 38 U.S.C.A. §§ 5109A, 
7111 and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).  
When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  


Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the United States Court of Appeals for Veterans 
Claims (VA Claims Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996), Jones v. Brown, 7 Vet. App. 134 (1994).



The Board notes that the VA administrative decisions that 
were appealed and were the basis for a Board decision are 
subsumed by the Board decision.  See, Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error (CUE) and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  "Clear and 
unmistakable error" requires more than a disagreement on how 
the facts are weighed or evaluated; the appellant must show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  In addition, "It is 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).



Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities. 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease. Seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals. The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380, added 
26 Fed. Reg. 1592, Feb. 24, 1961. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(r).  

New and material evidence (Sec. 3.156)--(1) Other than 
service department records-(i) Received within appeal period 
or prior to appellate decision. The effective date will be as 
though the former decision had not been rendered.  See Secs. 
20.1103, 20.1104 and 20.1304(b)(1) of this chapter.

(ii) Received after final disallowance. Date of receipt of 
new claim or date entitlement arose, whichever is later. 

(2) Service department records. To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service. See 
paragraph (g) of this section as to correction of military 
records.  38 C.F.R. § 3.400(q)



(2) Disability compensation--(i) Direct service connection 
(Sec. 3.4(b)). Day following separation from active service 
or date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 
Separation from service means separation under conditions 
other than dishonorable from continuous active service 
which extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(2)(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

The Board has not overlooked the potential application of the 
recently enacted Veterans Claims Assistance Act of 2000 [Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)], but finds the record 
is adequate for a determination of the proper effective date.

The veteran does argue that the Board committed CUE in any of 
its decisions which had the effect of subsuming the RO rating 
decisions in each instance that led to appellate review.  The 
Board notes the claim was adjudicated in 1960, 1989 and 1990 
on an incomplete record.  It is sufficient to point out that 
any failing to develop for such evidence would have been a 
breach of the duty to assist, and as such it cannot be a 
basis for a CUE claim, although the record may have been 
incomplete.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error RO or Board decisions 
are not final for purposes of direct appeal.  Id. at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.




The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  Nor does the Board need to 
discuss another potential means of obtaining such review as 
discussed in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), 
as the facts do not warrant its application.

Thus without CUE or grave procedural error, new and material 
evidence was required to obtain a reevaluation or review of 
the claim denied initially in 1960. With the additional 
service medical records received in 1995, apparently relied 
on to establish bronchial asthma with emphysematous changes 
in service, the provisions of 38 C.F.R. §§ 3.156(c) and 
3.400(q) apply in such circumstances in the determination of 
the appropriate effective date.

The Board in 1998 found that the finally denied claim should 
be reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  The Board applied a more 
restrictive standard than established in Hodge to determine 
that new and material evidence had been presented.  The 
holding in Hodge represented an interpretation of relevant 
law that was in effect at the time of the 1998 Board 
decision.  

Under Evans v. Brown, 9 Vet. App. 273 (1996) evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  In the case at hand, the 
Board found the new and material evidence included additional 
service medical records, principally an allergy evaluation in 
1956.  Thus under the Hodge standard the specified basis of 
the prior denials since 1960 was changed by the additional 
evidence that included a thorough medical evaluation of the 
veteran and relevant records.  This evidence was not 
essentially cumulative of earlier evidence.  

The additional evidence, including the added service medical 
records, was new and material evidence as defined by the 
regulation.  It had a direct and substantial effect upon the 
issue at hand, and being neither solely duplicative nor 
cumulative, it was significant and had to be considered in 
order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence was submitted to reopen the 
veteran's claim for service connection, the Board remanded 
the case to have the RO analyze the merits of the claim and 
consider 38 C.F.R. § 3.156(c).  




The rejection of section 3.156(c) is implicit in the RO 
decision to assign the October 20, 1993 effective date for 
service connection.  The RO likely considered the applicable 
law and regulations cited above when it found that the 
evidence warranted service connection for bronchial asthma 
with emphysematous changes on a direct basis.

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the October 20, 1993 effective date selected by 
the RO is readily apparent from the record.  Noteworthy is 
that the veteran and his representative sought to challenge 
the RO decision on the effective date based on the recently 
received service medical records.  

After the Board remand, the RO decision in 1999 regarding an 
effective date for service connection indicates the focus was 
on the date of the reopened claim in 1993.  There was no 
discussion of section 3.156(c), but this regulation is 
pertinent since the Board in 1998 found that the additional 
service medical records constituted new and material 
evidence.  The Board may not revisit this prior determination 
on the merits.

Thus, the applicable law provides the effective date should 
coincide with an original claim.  The facts of this case in 
light of 38 U.S.C. § 5110, 38 C.F.R. §§ 3.156(c) and 3.400(q) 
support an effective date from the date of claim in May 1959 
which is more than a year following separation from service.  



The implementing regulations provide that the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later, unless the claim was received 
within one year after separation from service.  The current 
version of the regulations is essentially in accord with the 
version in effect in 1959.

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to May 1959.  
Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  
Therefore, the appropriate effective date for service 
connection should be May 27, 1959. 

In summary, the Board concludes that May 27, 1959, the date 
that the RO received the veteran's initial claim regarding 
bronchial asthma is the pertinent date of claim for effective 
date purposes.  After the Board in 1998 found that the 
veteran reopened his claim, the RO decided the case on the 
record culminating with the favorable RO decision in May 
1999.  The record as noted previously does support an 
effective date in 1959, substantially earlier than the 
October 1993 date selected by the RO.  However, there is no 
evidence that may reasonably be construed as an informal 
claim within the year preceding the formal application in May 
1959, or an earlier pending claim to allow for an earlier 
effective date.  

Since service connection for bronchial asthma with 
emphysematous changes was based on newly located service 
medical records, the effective date for service connection 
should coincide with the May 27, 1959 date of claim.  
38 C.F.R. §§ 3.156, 3.400.  However, the Board is not 
inclined to decide what the rating should be for the period 
prior to October 1993, since that determination has not been 
addressed by the RO in the first instance.  

Nor does the Board infer or suggest that any particular 
rating is warranted for the entire period.  The Board, 
however, directs the attention of the appellant and the RO to 
the guidance recently provided in Meeks v. West, 216 F.3d 
1363, 1367 (Fed. Cir. 2000) regarding the retroactive rating 
in claims such as the appellant's.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an effective date for service connection for 
bronchial asthma with emphysematous changes retroactive to 
May 27, 1959, is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

